829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles H. LYON, Plaintiff-Appellant,v.Rondall MYERS, Clerk, Circuit Court Henry County, Tennessee,Defendant-Appellee.
No. 87-5255
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

ORDER
Before CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion and order dated February 27, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.